Citation Nr: 0120860	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased rating for degenerative joint 
disease, right knee, with total knee replacement, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1953 to 
December 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland Ohio, which continued a 30 percent rating for 
degenerative joint disease, right knee, with total knee 
replacement.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right knee is productive of complaints of 
pain, weakness, and stiffness, as well as complaints of 
decreased motion; the objective evidence reveals a 
functioning total prosthesis in good position, diminished 
pain, and improving range of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
degenerative joint disease, right knee, with total knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including § 
4.71a, Diagnostic Code 5055 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected degenerative 
joint disease, right knee, with total knee replacement should 
be rated higher than the current 30 percent rating.  In his 
substantive appeal, received in October 2000, the veteran 
claimed that he should be receiving a 40 percent rating for 
his right knee, if not more.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), 38 U.S.C.A. § 5103A (West Supp. 2001). 
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ( when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant service medical records and the veteran 
was afforded a VA examination in July 2000.  There is no 
indication in the file that there are additional relevant 
records that have not yet been associated with the claims 
file. As such, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned, if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology; or, it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
December 1998 rating decision, the veteran was granted 
service connection for degenerative joint disease, right 
knee, and received a 20 percent rating effective from 
September 21, 1998.  That decision was based on evidence that 
included a VA examination dated November 1998, which showed 
advanced degenerative osteoarthritis of the right knee, 
likely based on gait abnormality, resulting from a service-
connected right ankle fracture.  The rating was also based on 
treatment records from the veteran's personal physician, 
dating from July 1996 to August 1998.  These records showed 
complaints of pain in the right knee.

In October 1999, the veteran filed a claim for an increased 
rating for his service-connected degenerative joint disease, 
right knee, citing a September 1999 total right knee 
replacement.  In a January 2000 rating decision, the RO 
awarded a temporary 100 percent rating for the veteran's 
total right knee replacement, effective for 13 months, 
starting September 1999.  In an August 2000 rating decision, 
the RO continued a 30 percent rating of the veteran's 
degenerative joint disease, right knee, with total knee 
replacement, effective October 2000.  That decision was based 
on evidence that included findings in a July 2000 VA 
examination report, which reflected a functioning prosthesis, 
in good position; a decrease in pain, and a limited but 
improving range of motion.  The veteran disagreed with the 
August 2000 rating decision, and initiated this appeal.  
Essentially, the veteran maintains that the 30 percent rating 
does not accurately reflect the level of impairment of his 
right knee.  

The veteran is presently assigned a 30 percent rating for his 
degenerative joint disease, right knee, with total knee 
replacement, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5055, under which 30 percent is the minimum rating.  For 
knee replacement with intermediate degrees of residual 
weakness, pain or limitation of motion, the diagnostic code 
directs a rating by analogy to DC 5256, representing 
ankylosis of the knee; DC 5261, representing limitation of 
leg extension; or DC 5262, representing impairment of the 
tibia and fibula.  Otherwise, under DC 5055, the next higher 
rating of 60 percent is available for a showing of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity. 

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the currently assigned 30 percent rating is proper, and 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent at this time.  

According to the record, the veteran underwent a right total 
knee replacement in September 1999.  Following that surgery, 
the veteran was assigned a 100 percent disability rating from 
the date of the surgery through October 2000.  Reviewing the 
more recent evidence of record reveals the following.  The 
report of a VA examination conducted in July 2000 shows 
subjective complaints of joint stiffness, with decreased 
range of motion at night and in the mornings; and pain 
accompanying walking, although somewhat diminished since 
surgery.  Physical examination revealed objective findings of 
an absence of discoloration or soft tissue swelling; and 
range of motion to 110 degrees flexion, 5 degrees extension.  
Overall impression revealed diminishment of pain attributable 
to arthritis; increase in range of motion of the joint; a 
well-positioned and functioning prosthesis.  A July 2000 x-
ray of the veteran's right knee revealed a total prosthesis 
in good position, and a chip of bone density posteriorly.  

While the Board finds that the evidence supports the current 
30 percent rating, the objective clinical evidence of record 
does not show that the veteran meets the criteria 
contemplated for the next higher 60 percent evaluation under 
38 C.F.R. § 4.71a DC 5055.  The Board acknowledges that the 
veteran experiences pain and limitation of movement and 
weakness in the affected knee.  However, neither the 
objective findings of the July 2000 VA examination, nor the 
subjective complaints of the veteran, support a finding that 
such symptoms rise to the level of severe pain and severe 
weakness, as contemplated in DC 5055 for a 60 percent rating.  
The July 2000 VA examination reports range of motion between 
5 and 110 degrees, and improving.  Cf. 38 C.F.R. § 4.71, 
Plate II (normal range of knee motion is from 0 to 140 
degrees).  The Board also notes the veteran's descriptions of 
pain and weakness, but finds that such symptoms are taken 
into account in the currently assigned 30 percent rating.  
While the veteran reports difficulty walking, and diminished 
use of his right knee, he is still able to walk without 
reported assistance, and the VA examination characterizes the 
prosthesis as functioning and in good position.

Additionally, the Board has considered the "functional loss" 
of the right knee under 38 C.F.R. § 4.40; see also 38 C.F.R. 
§ 4.10.  Functional loss may occur as a result of weakness or 
pain on motion of the affected extremity.  38 C.F.R. § 4.40.  
The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  In view of such, the Board has 
carefully considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  In this case, as has been discussed, DC 5055 includes 
the criteria of pain, limitation of motion or weakness in the 
affected extremity in rating the residuals of prosthetic knee 
joint replacement.  While there is evidence of pain and 
weakness in this case, the record does not suggest that the 
pain is of such severity, or results in functional impairment 
beyond that which is contemplated by the 30 percent rating 
under DC 5055.  Moreover, factors such as weakness, 
fatigability, or incoordination are not reflected by the 
objective medical evidence to be so severe that would support 
the assignment a rating higher than 30 percent.  In view of 
the evidence presented, the Board finds that the veteran's 
degenerative joint disease, right knee, with total knee 
replacement is properly rated under 38 C.F.R. § 4.71a, DC 
5055, as 30 percent disabling, which is the minimum rating 
under this diagnostic code.  

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  The veteran's degenerative joint disease, 
right knee, with total knee replacement could be rated under 
38 C.F.R. § 4.71a, DC 5257 (knee, other impairment of).  
However, the highest rating under DC 5257 is 30 percent, 
reflecting severe recurrent subluxation and lateral 
instability.  In the present case, the veteran is already 
receiving a 30 percent rating.  Thus, DC 5257 does not offer 
a basis for a higher rating.  

The veteran's knee disability could also be rated by analogy 
to DC 5256 (knee, ankylosis of).  However, the evidence 
contains no finding or diagnosis of ankylosis, or complaints 
of symptoms sufficient to be rated under this diagnostic 
code.  Similarly, the veteran's disability could be rated 
under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation of flexion 
of).  However, the findings of the July 2000 VA examination 
show flexion of the right knee to 110 degrees.  This would 
qualify the veteran for no more than a noncompensable rating 
under this diagnostic code.  Also, the veteran's disability 
could be rated under 38 C.F.R. § 4.71a, DC 5261 (leg, 
limitation of extension of).  However, the findings of the 
July 2000 VA examination show extension of the right knee 
limited to 5 degrees, which would qualify the veteran for no 
more than a noncompensable rating under this diagnostic code.  
Finally, the veteran's disability could be rated under 38 
C.F.R. § 4.71a, DC 5262 (tibia and fibula, impairment of).  
However, to qualify for a rating higher than 30 percent, 
symptoms must show nonunion of tibia and fibula with loose 
motion, requiring brace.  Again, the results of the July 2000 
VA examination show that the prosthesis is in good position 
and functioning properly.  The results do not show loose 
motion, nor do they reveal any requirement for a brace.  In 
short, the Board finds that the veteran's symptomatology most 
closely approximates the criteria for the currently assigned 
30 percent rating under DC 5055, and there is no basis for a 
higher rating at this time.

The Board has also considered whether the veteran could be 
rated separately for arthritis in the right knee.  However, 
as there are no recent x-ray findings of arthritis, and as DC 
5055 contemplates painful motion, there is no basis in this 
case for a separate rating for right knee arthritis.  See 
VAOPGCPREC 23-97.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's disability, 
as well as the current clinical manifestations of the 
disability and its effects on the veteran's earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All other pertinent 
aspects of 38 C.F.R. Parts 3 and 4 have also been considered.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, 
there is no basis for a higher rating.  See 38 C.F.R. § 4.1.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
service-connected degenerative joint disease, right knee, 
with total knee replacement has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 30 percent for 
degenerative joint disease, right knee, with total knee 
replacement, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

